SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an application to determine eligibility of a Trustee pursuant to Section 305 (b)(2) CITIBANK, N.A. A National Banking Association 13-5266470 (I.R.S. employer identification no.) 399 Park Avenue, New York, New York (Address of principal executive office) (Zip Code) BMW FS SECURITIES LLC (Exact name of Obligor specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2013053 (I.R.S. employer identification no.) 300 Chestnut Ridge Road Woodcliff Lake, New Jersey VARIOUS BMW VEHICLE OWNER TRUSTS (Exact name of Obligor specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) Applied for (I.R.S. employer identification no.) c/o Wilmington Trust Company, as Owner Trustee Attn: Corporate Trust Administration Rodney Square North 1100 North Market Street Wilmington, Delaware Or such other address specified in the applicable Prosepctus Supplement (Address of principal executive offices) 19890-1600 (Zip Code) Asset Backed Securities Title of Indenture Securities Item 1.General Information. Furnish the following information as to the trustee: (a) Name and address of each examining or supervising authority to which it is subject. Name Address Comptroller of the CurrencyWashington, D.C. Federal Reserve Bank of New York New York, NY 33 Liberty Street New York, NY Federal Deposit Insurance CorporationWashington, D.C. (b)Whether it is authorized to exercise corporate trust powers. Yes. Item 2.Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. Item 16.List of Exhibits. List below all exhibits filed as a part of this Statement of Eligibility. Exhibits identified in parentheses below, on file with the Commission, are incorporated herein by reference as exhibits hereto. Exhibit 1 - Copy of Articles of Association of the Trustee, as now in effect.(Exhibit 1 to T-1 to Registration Statement No. 2-79983) Exhibit 2 - Copy of certificate of authority of the Trustee to commence business.(Exhibit 2 to T-1 to Registration Statement No. 2-29577). Exhibit 3 - Copy of authorization of the Trustee to exercise corporate trust powers.(Exhibit 3 to T-1 to Registration Statement No. 2-55519) Exhibit 4 - Copy of existing By-Laws of the Trustee.(Exhibit 4 to T-1 to Registration Statement No. 33-34988) Exhibit 5 - Not applicable. Exhibit 6 - The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939.(Exhibit 6 to T-1 to Registration Statement No.33-19227.) Exhibit 7 - Copy of the latest Report of Condition of Citibank, N.A. (as ofDecember31, 2010 - attached) Exhibit 8 -Not applicable. Exhibit 9 -Not applicable. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, the Trustee, Citibank, N.A., a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in The City of New York and State of New York, on the 9th day ofSeptember, 2011. CITIBANK, N.A. By /s/ Louis Piscitelli Louis Piscitelli Vice President
